Citation Nr: 0009608	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-12 937	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky 


THE ISSUES

1.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Chris Ratliff, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel

INTRODUCTION

The veteran served on active duty in the military from 1963 
to 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 decision of the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA)-which granted service connection and assigned a 
50 percent disability evaluation for PTSD, effective from 
January 7, 1997.  The veteran also has perfected an appeal 
from a May 1999 decision in which the RO denied a claim for a 
TDIU.

In February 2000, the veteran and his wife testified at a 
video-conference hearing before the undersigned Member of the 
Board.  A transcript of that hearing is associated with the 
record.  After the February 2000 hearing, the veteran 
submitted additional evidence and waived his right to initial 
consideration of it by the RO.  38 C.F.R. § 20.1304 (1999).

Since the veteran is contesting the initial 50 percent rating 
assigned for his PTSD, following the grant of service 
connection, the issue on appeal pertaining to that claim 
concerns the propriety of that evaluation.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).


REMAND

The veteran contends that his PTSD is more severe than is 
reflected by his initial 50 percent rating-in fact, so 
severe that it prevents him from working-thereby also 
entitling him to a TDIU.  The United States Court of Appeals 
for Veterans Claims (hereinafter, the Court) has held that, 
when a veteran claims a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Inasmuch as 
the veteran has submitted a well-grounded claim, VA is 
obligated to assist him in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  

The veteran testified during his hearing that symptoms 
related to his PTSD have become even more pronounced in 
recent months, and he submitted the additional treatment 
records in support of that claim.  The Board notes that, 
although he was provided a VA examination in December 1997, 
it was conducted in connection with his claim for service 
connection and does not address the severity of his disorder, 
relative to the pertinent rating criteria, which now is the 
primary concern.  As such, further examination should be 
conducted on remand.  38 C.F.R. § 4.2; Caffrey v. Brown, 6 
Vet. App. 377 (1994).

The Board also emphasizes that the Court has made an 
important distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of an already 
service-connected condition.  At the time of an initial 
rating, separate ratings can be assigned to account for 
varying degrees of the severity of the disability over 
different periods of time-a concept known as "staged" 
rating.  See Fenderson, 12 Vet. App. at 126.

In this regard, the Board must determine whether the rating 
assigned reflects the greatest degree of disability shown by 
the record consistent with the date of the grant of service 
connection or whether a remand is necessary to address the 
concept of "staged" rating.  In the present case, further 
development of the medical evidence is required and, 
subsequent to that development, it is possible that the Board 
would find that a "staged" rating is appropriate.  Thus, on 
remand, the RO should consider a "staged" rating and 
explain, with applicable effective date regulations, any 
change in the evaluation during the appeal period.  

Finally, the VA examination conducted on remand must include 
an opinion as to the effect the veteran's service-connected 
disability has on his ability to work.  Such an opinion is 
required before the Board can decide the issue of a TDIU.  
Friscia v. Brown, 7 Vet. App. 294 (1995).


Thus, the case is REMANDED to the RO for the following 
development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints regarding his service-
connected PTSD since January 2000.  After 
securing the necessary release forms, 
the RO should attempt to obtain copies of 
all records from the identified treatment 
sources and associate them with the other 
evidence of record.  38 C.F.R. § 3.159.

2.  The veteran should be afforded a VA 
psychiatric examination to evaluate the 
severity of the service-connected PTSD.  
Complete psychological tests should be 
conducted.  The claims folder should be 
made available to the examiner for 
review.  Based on the examination and 
study of the case, the examiner should 
enter a complete multi-axial evaluation, 
including a score on the Global 
Assessment of Functioning (GAF) scale of 
Axis V along with an explanation of the 
significance of the assigned score.  The 
examiner also should express an opinion 
as to whether the veteran's service-
connected PTSD is of such severity as to 
prevent him from securing and maintaining 
substantially gainful employment or, if 
not, the extent to which it limits his 
employment.  A complete rationale for all 
opinions expressed must be provided, 
citing, when necessary, to specific 
evidence of record.

3.  Thereafter, the RO should again 
review the veteran's claims, to include 
consideration of the assignment of 
a "staged" rating for the service-
connected PTSD pursuant to Fenderson, and 
the issue of his employability status.  
The assignment of any staged rating 
should reflect consideration of the 
effective date regulations and an 
explanation of the reason for the 
effective date.  If any benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the claims the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

